Case 1:16-cv-00387-JJM-LDA Document 92 Filed 03/05/19 Page 1 of 2 PageID #: 245



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

TANER MUNSIF and ELIZABETH M.                 :
RYAN, individually, and on behalf of          :
other similarly situated individuals,         :
       Plaintiffs                             :
                                              :
v.                                            :       C.A. NO.: 1:16-cv-00387-JJM-LDA
                                              :
UTGR, INC., d/b/a LINCOLN PARK,               :
alias,                                        :
       Defendant                              :
                                              :

 JOINT MOTION FOR FINAL COLLECTIVE ACTION CLASS CERTIFICATION AND
      FOR APPROVAL OF PROPOSED COLLECTIVE CLASS SETTLEMENT
                            AGREEMENT

       Now come the Lead Plaintiffs Taner Munsif and Elizabeth M. Ryan, individually and on

behalf of Opt-in Plaintiffs in the above-captioned collective action,1 and Defendant UTGR, Inc.

(“Defendant”), and do hereby jointly move for a grant of final certification of the class of

Plaintiffs that this Honorable Court conditionally certified and for approval of a proposed

Settlement Agreement reached on behalf of the collective class in substantially the form attached

hereto as Exhibit A. As grounds therefore and in support thereof, the Parties rely on their Joint

Memorandum of Law filed simultaneously herewith.

       WHEREFORE, the Parties respectfully pray that this Honorable Court enter and Order:

       1.      Granting final certification of the conditionally certified class; and,

       2.      Approving the Proposed Settlement Agreement.




       1
                As used herein, the term “Plaintiffs” collectively refers to the Lead Plaintiffs and
those Plaintiffs who have opted-into this lawsuit.

                                            Page 1 of 2
Case 1:16-cv-00387-JJM-LDA Document 92 Filed 03/05/19 Page 2 of 2 PageID #: 246




Plaintiffs,                                              Defendant UTGR, Inc.,
By their attorneys,                                      By its attorneys,
SINAPI LAW ASSOCIATES, LTD.                              ADLER POLLOCK & SHEEHAN P.C.

/s/ Richard A. Sinapi                                    /s/ Michael D. Chittick
Richard A. Sinapi, Esq. (#2977)                          Michael D. Chittick (#5967)
2374 Post Road Suite 201                                 One Citizens Plaza, 8th Floor
Warwick, RI 02886                                        Providence, RI 02903
Phone: (401) 739-9690                                    Phone: (401) 274-7200
Fax: (401) 739-9040                                      Fax: (401) 351-4607
Email: ras@sinapilaw.com                                 Email: mchittick@apslaw.com
Email: jdx@sinapilaw.com

Dated: March 5, 2019



                                          CERTIFICATION

Michael D. Chittick, Esq.
Adler Pollock & Sheehan, P.C
One Citizens Plaza, 8th Floor
Providence, RI 02903
Mchittick@apslaw.com

         I hereby certify that on March 5, 2019, a true copy of the within was filed electronically via the
Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system and the filing is available for viewing and downloading from the Court’s
CM/ECF System. Service on the counsel who has communicated that they will be represented Defendant
listed above has been effectuated by electronic means.

        I also certify that on March 5, 2019, a true copy of the within document was served
electronically via email to all Plaintiffs in this action.


                                                         /s/ Richard A. Sinapi




                                               Page 2 of 2
